Appeal by defendant from a judgment of the County Court, Nassau County, rendered December 1, 1971, and two orders of the same court both dated October 13, 1971. Orders affirmed. No opinion. Appeal from judgment rendered December 1, 1971 dismissed as moot. That judgment was vacated by the amended judgment rendered January 25, 1972. We have also reviewed a further amended judgment of the same court, rendered June 7,-1972, on the basis of defendant’s notice of appeal from the original judgment (CPL 460.10, subd. 6); and, upon such review, said further amended judgment is affirmed. No opinion. Rabin, P. J., Hopkins, Munder, Martuscello and Christ, JJ., concur.